     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                 No. 2:19-CV-0146-TLN-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    VIJAY BODUKAM, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s first amended complaint, see ECF No.

19   20.

20                  The Court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 2 of 12

 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the Court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7

 8                                     I. PROCEDURAL HISTORY

 9                  Plaintiff initiated this action with a complaint naming the following as defendants:

10   (1) Vijay Bodukam, (2) Bright, (3) S. Gates, and (4) J. Lewis. See ECF No. 1. Defendants were

11   served and moved to dismiss. See ECF No. 15. Plaintiff did not oppose defendants’ motion to

12   dismiss the original complaint. On October 16, 2019, the Court issued findings and

13   recommendations that defendants’ motion to dismiss be granted and that plaintiff’s original

14   complaint be dismissed with leave to amend. See ECF No. 16.

15                  In the October 16, 2019, findings and recommendations, the Court summarized

16   plaintiff’s allegations as follows:

17                                  The. . . complaint contains multiple exhibits written in
                    Spanish, as well as various sentences which are difficult to understand in
18                  English. Below are plaintiff’s factual allegations as best understood by this
                    Court.
19                                  Request for Orthopedic Shoes and Pain Relief
                                    Plaintiff submitted multiple requests to defendant Dr. Vijay
20                  Bodukam for orthopedic shoes. See ECF No. 1, pg. 3. Plaintiff alleges that
                    in 2014, Dr. Robert Scharffenberg, a non-party, had ordered a permanent
21                  “chrono” for plaintiff to have orthopedic shoes. Id. Plaintiff requires these
                    shoes because of pain related to his ankles, hips, and the uneven length of
22                  his legs. Id. He claims to not be able to stand on his feet for more than two
                    hours a day without them. Id. After an X-ray was conducted, Bodukam
23                  allegedly denied plaintiff’s requests for orthopedic shoes because he
                    believed they were not medically necessary. Id. A non-party radiologist
24                  named Mr. Jojo told plaintiff, “Ruiz you have a piece of bone…”,
                    apparently meaning to say that plaintiff had medical issues which needed
25                  addressing. Id. Bodukam showed plaintiff a copy of the results and told
                    him that he was “good.” Id. Plaintiff disagrees with Bodukam and calls
26                  him a “liar”, but it is unclear from the complaint what plaintiff alleges
                    Bodukam lied about. Id.
27

28   ///
                                                        2
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 3 of 12

 1                                  Plaintiff was given Tylenol or ibuprofen, but the
                    medication apparently did not alleviate his pain and instead caused him
 2                  nausea. See ECF No. 1, pg. 4. On March 3, 2017, plaintiff submitted a
                    health care appeal for orthopedic shoes. Id. On May 17, 2017, a
 3                  Reasonable Accommodation Request Panel, including defendant Bright,
                    denied plaintiff’s request for orthopedic shoes and a renewal of his
 4                  morphine treatment for pain. Id. at 20. The Panel denied the request
                    because, at the time, plaintiff was transferred to Corcoran State Prison. Id.
 5                  On December 5, 2017, defendant’s request for orthopedic shoes was
                    denied by defendant Deputy Director J. Lewis. See ECF No. 1, pg. 14. In
 6                  his denial, Lewis cited, what appears to be, Bright’s evaluation and finding
                    that there was “no medical indication for orthotics at this time.” Id; See
 7                  also ECF No. 1, pg. 4. Plaintiff also submitted a request for an MRI scan,
                    but that too was denied. Id. at 4.
 8                                  Request for MRI Scan
                                    On July 3, 2018 plaintiff submitted another request for an
 9                  MRI scan. See ECF No. 1, pg. 5. Plaintiff’s allegation here is difficult to
                    understand, but it appears he requested this scan to assess the damage of a
10                  previous “at[t]ack” that he endured on February 19, 2016. Id. This attack
                    resulted in plaintiff suffering from a broken nose, and damage to his
11                  shoulders, hands, and fingers. Id. This request was denied by doctors R.
                    Dhillon and S. Gates and they instead ordered X-ray scans (footnote
12                  omitted) for plaintiff. Id. However, plaintiff claims that they refuse to
                    grant him the X-ray “film photos.” Id.
13
                    ECF No. 16, pgs. 1-3.
14

15                  The Court concluded the original complaint failed to state a cognizable Eighth

16   Amendment claim against any defendant. See ECF No. 16. After citing the relevant legal

17   standards, the Court analyzed each of plaintiff’s claims against each defendant as follows:

18                         A.        Request for Orthopedic Shoes and Pain Relief
                                     1.      Defendant Vijay Bodukam
19                                   Here, plaintiff has failed to state a valid 8th amendment
                    claim against defendant Bodukam.
20                                   Plaintiff claims that Bodukam deprived him of his
                    constitutional rights by refusing to grant him an accommodation in the
21                  form of orthopedic shoes. See ECF No. 1, pg. 3. However, it appears that
                    this denial ultimately stems from a difference of opinion between plaintiff
22                  and Bodukam, which does not give rise to an 8th Amendment claim. See
                    Jackson, 90 F.3d at 332. Plaintiff states in his complaint that Bodukam
23                  denied his request because the X-ray scan did “…not [show] damage…”
                    and that, in regard to his knee, he was “good.” See ECF No.1, pg. 3. This
24                  clearly demonstrates that Bodukam believed that plaintiff did not require
                    an accommodation. Whether it was reasonable for Bodukam to reach this
25                  conclusion is not relevant for a claim of deliberate indifference, since
                    negligence in diagnosing a prisoner’s medical condition does not give rise
26                  to an 8th Amendment claim. See Estelle, 429 U.S. at 106. Nor is it
                    dispositive that Dr. Scharffenberg had previously granted plaintiff the
27                  reasonable accommodation he now seeks. If a doctor decides on a course
                    of treatment for a prisoner different from that of a previous doctor, that, by
28                  itself, is merely a difference of opinion. See Victory v. Barber, No. 1:05-
                                                       3
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 4 of 12

 1               CV-01578-LJO-DLB-PC, 2011 WL 13142595, at *7 (E.D. Cal. Feb. 23,
                 2011) (dismissing inmate-plaintiff’s claim for an eggcrate mattress,
 2               finding that “[e]ven if other doctors had provided plaintiff with an
                 eggcrate mattress, that would, at most, amount to difference in medical
 3               opinion.”), see also Merritt v. Cate, No. 1:11-CV-00887-GBC PC, 2012
                 WL 1413882 (E.D. Cal. Apr. 23, 2012). Under a theory of deliberate
 4               indifference, “…the official must both be aware of facts from which the
                 inference could be drawn that a substantial risk of serious harm exists, and
 5               he must also draw the inference.” Farmer, 511 U.S. at 837. Here, plaintiff
                 has not alleged facts which plausibly establish that Bodukam drew such an
 6               inference. Therefore, plaintiff has failed to state a valid claim against
                 Vijay Bodukam.
 7                                Lastly, it should be noted that plaintiff claims that
                 Bodukam “lied” in regard to his treatment of plaintiff. See ECF No.1, pg.
 8               3. The court must accept all allegations of material fact in the complaint as
                 true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). However, it is
 9               not clear as to what Bodukam “lied” about, or what plaintiff is referring to.
                 Therefore, plaintiff should be granted leave to amend his complaint, and
10               any discernable factual allegation that claims Bodukam fabricated facts
                 will be regarded as true.
11                                2.      Defendant Bright
                                  Here, plaintiff has failed to state a valid 8th Amendment
12               claim against defendant Bright.
                                  Plaintiff’s 8th Amendment claim against Bright stems from
13               Bright’s denial of plaintiff’s request for orthopedic shoes and the renewal
                 of his morphine treatment. See ECF No. 1, pgs. 4, 15, 20. From the
14               complaint, it appears that Bright refused the shoe accommodation request
                 because (1) no preexisting shoe accommodation was found on record and
15               (2) plaintiff already had an upcoming appointment with his primary care
                 provider to discuss his “feet pain….” Id. at 15. As for the denial of
16               morphine for plaintiff’s pain, Bright allegedly refused the renewal
                 because, at that time, plaintiff was transferred to Corcoran State Prison. Id.
17               at 20. It appears that plaintiff eventually returned to CSP in Represa, but
                 no subsequent request for morphine was made. Beyond these denials,
18               plaintiff makes no other factual allegations against Bright regarding his
                 claims. Therefore, what plaintiff has pled is insufficient to establish a
19               claim for deliberate indifference. As discussed above, deliberate
                 indifference requires that, subjectively, a prison official must have acted
20               unnecessarily and wantonly for the purpose of inflicting harm. See
                 Farmer, 511 U.S. at 834. In a practical sense this requires a plaintiff to set
21               forth facts which allege that the defendant, subjectively, knew of a
                 substantial risk of harm to plaintiff and then failed act. Id. at 837. Here,
22               plaintiff has not alleged that Bright was aware of a substantial risk of
                 serious harm to plaintiff. There is no mention of Bright’s conduct beyond
23               the fact that he denied plaintiff’s administrative appeals for the reasons
                 stated above. Mere administrative review is not a valid basis for deliberate
24               indifference. See Grigsby v. Pfeiffer, No. 1:17-cv-01384-DAD-JLT (PC),
                 2019 U.S. Dist. LEXIS 70188, at *7-8 (E.D. Cal. Apr. 24, 2019).
25               Therefore, plaintiff has failed to state a valid claim of deliberate
                 indifference against Bright.
26
27   ///

28   ///
                                                    4
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 5 of 12

 1                                3.      Defendant S. Gates
                                  Here, plaintiff has failed to state a valid 8th Amendment
 2               claim against defendant S. Gates.
                                  To state a claim under 42 U.S.C. § 1983, the plaintiff must
 3               allege an actual connection or link between the actions of the named
                 defendants and the alleged deprivations. See Monell v. Dep’t of Social
 4               Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A
                 person ‘subjects’ another to the deprivation of a constitutional right,
 5               within the meaning of § 1983, if he does an affirmative act, participates in
                 another's affirmative acts, or omits to perform an act which he is legally
 6               required to do that causes the deprivation of which complaint is made.”
                 Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and
 7               conclusory allegations concerning the involvement of official personnel in
                 civil rights violations are not sufficient. See Ivey v. Board of Regents, 673
 8               F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth specific
                 facts as to each individual defendant’s causal role in the alleged
 9               constitutional deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th
                 Cir. 1988).
10                                Here, plaintiff has set forth no facts which connect Gates’
                 alleged misconduct to the loss of plaintiff’s constitutional rights. The only
11               factual allegation made against Gates personally is that he denied
                 plaintiff’s request for an MRI scan and instead ordered X-ray scans. See
12               ECF No. 1, pg. 5. Plaintiff does not describe how Gates’s actions are
                 associated with the denial of his requests for orthopedic shoes. Therefore,
13               here, plaintiff has failed to establish a claim for deliberate indifference
                 against Gates.
14                                4.      Defendant J. Lewis
                                  Here, plaintiff has failed to state a valid 8th Amendment
15               claim against defendant J. Lewis.
                                  Like plaintiff’s claim against defendant Bright, plaintiff’s
16               claim of deliberate indifference against Lewis rests entirely on defendant’s
                 denial of plaintiff’s administrative appeal. On December 5, 2017, Lewis
17               denied plaintiff’s appeal at the highest administrative level because: (1)
                 plaintiff had already received evaluation and treatment, “including but not
18               limited to: primary care provider evaluation, nursing assessment,
                 accommodations, and medications;” and (2) Bright had decided that there
19               was no medical “indication” for orthotics at this time. See ECF No. 1. Pg.
                 13. As discussed above, mere administrative review is not a valid basis for
20               deliberate indifference. See Grigsby, 2019 U.S. Dist. LEXIS 70188, at *7-
                 8. Plaintiff has not alleged any facts which plausibly establish that Lewis
21               acted unnecessarily and wantonly for the purpose of inflicting harm.
                 Therefore, plaintiff has failed to establish a claim for deliberate
22               indifference against Lewis.
                          B.      Request for MRI and Pain Relief
23                                1.      Defendants Bodukam, Lewis, and Bright
                                  As to plaintiff’s allegations regarding the denial of an MRI
24               scan or medical treatment to alleviate his pain, plaintiff has failed to state a
                 valid 8th Amendment claim against the named defendants: Bodukam,
25               Lewis, and Bright.
                                  To state a valid claim under 42 U.S.C. § 1983, plaintiff
26               must set forth specific facts as to each individual defendant’s causal role in
                 the alleged constitutional deprivation. See Leer, 844 F.2d at 634.
27               However, plaintiff’s complaint is devoid of any factual allegations against
                 the named defendants as concerns his denied requests for an MRI scan and
28               rejected pain relief treatment. See ECF No. 1, pg. 5. The only party who
                                                     5
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 6 of 12

 1                  plaintiff identifies as associated with this particular claim is defendant
                    Gates. Therefore, plaintiff has failed to make a causal connection between
 2                  the three named defendants and his alleged constitutional deprivation and
                    has not established an 8th Amendment claim against them.
 3                                   2.      Defendant S. Gates
                                     As to plaintiff’s allegations regarding the denial of an MRI
 4                  scan or medical treatment to alleviate his pain, plaintiff has also failed to
                    state a valid 8th Amendment claim against defendant S. Gates.
 5                                   Plaintiff has established that he suffers from a serious
                    medical condition. At this stage of litigation, all alleged facts must be
 6                  construed in a light most favorable to the plaintiff. See Scheuer, 416 U.S.
                    at 236. Additionally, pro se pleadings are held to a less stringent standard
 7                  than those drafted by lawyers. See Haines, 404 U.S. at 520. Plaintiff states
                    that he suffered from an attack two years prior to his MRI scan request.
 8                  See ECF No. 1, pg. 5. This attack resulted in a broken nose and damage to
                    his shoulders, hands, and fingers. Id. He further claims that these injuries
 9                  continued to cause him pain and that Gates ultimately decided that they
                    warranted X-ray scans. Id. From these allegations, it can reasonably be
10                  inferred that plaintiff suffered from chronic pain and that it warranted
                    medical action by his care takers. Such conditions may serve as the basis
11                  for an 8th Amendment claim. See Lopez, 203 F.3d at 1131-32. Therefore,
                    plaintiff has set forth facts which plausibly establish that he suffered from
12                  a serious medical condition.
                                     However, plaintiff has failed to establish that Gates acted
13                  with deliberate indifference. As discussed above, a difference of opinion
                    between a prisoner and medical providers concerning the appropriate
14                  course of treatment does not give rise to an Eighth Amendment claim. See
                    Jackson, 90 F.3d at 332. Here, plaintiff’s claim stems from the fact that R.
15                  Dhillon, a non-party doctor, and Gates refused to order an MRI scan and
                    instead ordered X-ray scans. See ECF No. 1, pg. 5. However, Gates is
16                  neither alleged to have fully denied or delayed medical treatment.
                    Plaintiff’s complaint does not allege that Gates acted unnecessarily and
17                  wantonly for the purpose of inflicting harm. Nor does plaintiff allege that
                    Gates, in selecting X-ray scans instead of an MRI scan consciously
18                  disregarded a known substantial risk of serious harm. From plaintiff’s
                    complaint, this appears to mere be a difference of opinion as to the
19                  appropriate course of treatment. Therefore, plaintiff has failed to state a
                    valid 8th Amendment claim.
20
                    ECF No. 16, pgs. 6-10.
21

22                  On January 7, 2020, the assigned District Judge adopted the October 16, 2019,

23   findings and recommendations in full. See ECF No. 19. Plaintiff was directed to file a first

24   amended complaint within 30 days of the date of the District Judge’s order. See id. Plaintiff filed

25   his first amended complaint on January 23, 2020. See ECF No. 20. On February 6, 2020,

26   defendants requested that the Court screen plaintiff’s first amended complaint and that the time to

27   respond thereto be extended to 30 days from the date of any order determining service of the first

28   amended complaint is appropriate. See ECF No. 22. The Court granted defendants’ request. See
                                                       6
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 7 of 12

 1   ECF No. 23.

 2

 3                                 II. PLAINTIFF’S ALLEGATIONS

 4                  As with the original complaint, plaintiff names the following as defendants in the

 5   first amended complaint: (1) Vijay Bodukam, (2) Bright, (3) S. Gates, and (4) J. Lewis. See ECF

 6   No. 20.

 7                  Plaintiff alleges that defendant Bodukam, a prison doctor, denied his request for

 8   orthopedic shoes. See id. at 3. Plaintiff states he was told by defendant Bodukam that his “knee

 9   is good because [plaintiff] can walk.” Id. While plaintiff acknowledges that x-ray scans were

10   obtained, plaintiff alleged he was denied an MRI scan. See id. According to plaintiff, he had a

11   “chrono” from a doctor at a different prison authorizing orthopedic shoes which defendant

12   Bodukam ignored. See id. Plaintiff states that he cannot walk or work for more than two hours

13   due to swelling in his feet and knees. See id.

14                  Next, plaintiff alleged that defendant Bright, also a prison doctor, denied his

15   request for an “accommodation” for orthopedic shoes. See id. at 4. Plaintiff again alleges that

16   this decision was rendered despite defendant’s knowledge of a “chrono” from a doctor at a

17   different prison authorizing orthopedic shoes.

18                  Plaintiff also alleges that defendant Gates, another prison doctor, denied him

19   orthopedic shoes in September 2018. See id. at 5. According to plaintiff, defendant Gates

20   performed an examination, checked both feet and knees, and reviewed plaintiff’s medical records.
21   See id. Plaintiff states he informed defendant Gates that he was in pain and had a “chrono” for

22   orthopedic shoes. See id. Plaintiff also claims defendant Gates “denied to granted [sic] my

23   request appeal 602 H.C. [health care].” Id.

24                  While plaintiff alleges severe pain, he does not, as in the original complaint,

25   appear to allege the denial of pain medication as supporting an independent Eighth Amendment

26   claim. Rather, his current allegations focus on the denial of orthopedic shoes despite defendants’
27   knowledge of a “chrono” authorizing orthopedic shoes previously issued by a doctor at a different

28   prison.
                                                       7
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 8 of 12

 1                                             III. DISCUSSION

 2                   Plaintiff’s first amended complaint alleges violations of his Eighth Amendment

 3   right to adequate health care. The treatment a prisoner receives in prison and the conditions under

 4   which the prisoner is confined are subject to scrutiny under the Eighth Amendment, which

 5   prohibits cruel and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993);

 6   Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and

 7   idealistic concepts of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble,

 8   429 U.S. 97, 102 (1976). Conditions of confinement may, however, be harsh and restrictive. See

 9   Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide

10   prisoners with “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint

11   v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth

12   Amendment only when two requirements are met: (1) objectively, the official’s act or omission

13   must be so serious such that it results in the denial of the minimal civilized measure of life’s

14   necessities; and (2) subjectively, the prison official must have acted unnecessarily and wantonly

15   for the purpose of inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth

16   Amendment, a prison official must have a “sufficiently culpable mind.” See id.

17                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

18   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

19   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

20   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is
21   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

22   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

23   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

24   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

25   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

26   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See
27   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

28   ///
                                                          8
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 9 of 12

 1                  The requirement of deliberate indifference is less stringent in medical needs cases

 2   than in other Eighth Amendment contexts because the responsibility to provide inmates with

 3   medical care does not generally conflict with competing penological concerns. See McGuckin,

 4   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

 5   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

 6   1989). The complete denial of medical attention may constitute deliberate indifference. See

 7   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

 8   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

 9   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

10   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

11                  Negligence in diagnosing or treating a medical condition does not, however, give

12   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

13   difference of opinion between the prisoner and medical providers concerning the appropriate

14   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

15   90 F.3d 330, 332 (9th Cir. 1996).

16                  Having considered the allegations in the first amended complaint in light of these

17   standards, as well as the Court’s prior order granting defendants’ motion to dismiss the original

18   complaint, the Court makes the following findings and recommendations.

19          A.      Defendant Lewis

20                  In the original complaint, plaintiff alleged defendant Lewis is liable for denying
21   his inmate health care grievance (602) related to orthopedic shoes, pain medication, and an MRI

22   scan. In the first amended complaint, plaintiff has set forth no allegations specific to defendant

23   Lewis, whom the Court now finds should be dismissed with prejudice

24          B.      Defendant Gates

25                  As outlined above, plaintiff alleges that defendant Gates denied him orthopedic

26   shoes in September 2018. Plaintiff, however, acknowledges that this denial followed an
27   examination during which defendant Gates checked both feet and knees and reviewed plaintiff’s

28   medical records. See id. Because plaintiff alleges defendant Gates performed an examination, it
                                                       9
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 10 of 12

 1    cannot be said that defendant Gates was deliberately indifferent. Further, defendant Gates’

 2    decision not to accept plaintiff’s desired course of treatment does not sustain a cognizable Eighth

 3    Amendment claim. These defects, which were present in the original complaint and formed the

 4    basis of dismissal, persist in the first amended complaint. The Court now recommends defendant

 5    Gates be dismissed with prejudice.

 6           C.      Defendant Bright

 7                   In the first amended complaint, plaintiff alleges somewhat vaguely that defendant

 8    Bright denied him an “accommodation” for orthopedic shows. As with the original complaint,

 9    however, this allegation appears to rest solely on defendant Bright’s review of plaintiff’s health

10    care grievance submitted following the denial of orthopedic shoes by defendant Bodukam. In

11    particular, plaintiff attaches defendant Bright’s “Director’s Level Decision.” In this decision,

12    defendant Bright noted:

13                   Records indicate you are enrolled in the Chronic Care Program, where
                     your medical conditions and medication needs are closely monitored.
14                   Documentation supports that you have received evaluation and treatment
                     including but not limited to: primary care provider evaluation, nursing
15                   assessment, accommodations, and medications. On August 29, 2017, you
                     were seen and evaluated by the primary care provider who informed you
16                   there was no medical indication for orthotics at this time. An approved
                     CDCR 7410, Comprehensive Accommodation Chrono, dated February 14,
17                   2017, shows permanent bottom bunk. On October 9, 2017, you were
                     evaluated by nursing staff for your complaint of bilateral feet, lower back,
18                   and left knee pain. You were advised of an appointment with the primary
                     care provider, which is pending scheduling, where you can discuss pain
19                   management.
20                   ECF No. 20, pg. 11.
21                   As has been previously explained to plaintiff, mere administrative review is not a

22    valid basis for an Eighth Amendment deliberate indifference claim. See Grigsby v. Pfeiffer, No.

23    1:17-cv-01384-DAD-JLT (PC), 2019 U.S. Dist. LEXIS 70188, at *7-8 (E.D. Cal. Apr. 24, 2019).

24    Beyond defendant Bright’s involvement in plaintiff’s grievance, plaintiff has not alleged any facts

25    to show that defendant Bright was deliberately indifferent to a serious medical need. The Court

26    finds defendant Bright should be dismissed with prejudice.
27    ///

28    ///
                                                        10
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 11 of 12

 1           D.      Defendant Bodukam

 2                   The gravamen of plaintiff’s claim against defendant Bodukam is that he was

 3    deliberately indifferent when he denied orthopedic shoes despite his knowledge that a doctor at a

 4    different prison had previously prescribed orthopedic shoes. As the Court previously explained,

 5    if a doctor decides on a course of treatment for a prisoner different from that of a previous doctor,

 6    that, by itself, is merely a difference of opinion. See Victory v. Barber, No. 1:05-CV-01578-LJO-

 7    DLB-PC, 2011 WL 13142595, at *7 (E.D. Cal. Feb. 23, 2011) (dismissing inmate-plaintiff’s

 8    claim for an eggcrate mattress, finding that “[e]ven if other doctors had provided plaintiff with an

 9    eggcrate mattress, that would, at most, amount to difference in medical opinion.”), see also

10    Merritt v. Cate, No. 1:11-CV-00887-GBC PC, 2012 WL 1413882 (E.D. Cal. Apr. 23, 2012).

11    Moreover, plaintiff’s current allegations indicate that defendant Bodukam’s assessment was based

12    on an evaluation of, at a minimum, available diagnostic data. As such, defendant Bodukam was

13    not deliberately indifferent. Defendant Bodukam should also be dismissed with prejudice.

14    ///

15    ///

16    ///

17    ///

18    ///

19    ///

20    ///
21    ///

22    ///

23    ///

24    ///

25    ///

26    ///
27    ///

28    ///
                                                        11
     Case 2:19-cv-00146-TLN-DMC Document 25 Filed 08/18/20 Page 12 of 12

 1                                           IV. CONCLUSION

 2                   Because it does not appear possible that the deficiencies identified herein can be

 3    cured by further amending the complaint, plaintiff is not entitled to leave to amend prior to

 4    dismissal of the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en

 5    banc).

 6                   Based on the foregoing, the undersigned recommends that this action be dismissed

 7    in its entirety without further leave to amend and with prejudice.

 8                   These findings and recommendations are submitted to the United States District

 9    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

10    after being served with these findings and recommendations, any party may file written

11    objections with the court. Responses to objections shall be filed within 14 days after service of

12    objections. Failure to file objections within the specified time may waive the right to appeal. See

13    Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14

15    Dated: August 17, 2020
                                                          ____________________________________
16                                                        DENNIS M. COTA
17                                                        UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         12
